PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
VAXFORM LLC
Application No. 17/018,975
Filed: 11 Sep 2020
For: VACCINE SYSTEM FOR VACCINE ADJUVANT

:
: NOTICE OF SUA SPONTE
: WITHDRAWAL OF THE HOLDING
: OF ABANDONMENT
:
:

The above-identified application has been directed to the Office of Petitions for consideration of the Notice of Abandonment mailed April 18, 2022

The Notice of Abandonment mailed April 18, 2022 errantly states that the application is abandoned for failure to timely submit a proper reply to the non-final Office action mailed October 12, 2021. The non-final Office action set a three-month shortened statutory period of time for reply. A review of the record reflects that a reply to the non-final Office action was timely filed April 12, 2022. The reply consisted of a reply to the non-final Office action and a petition (and fee) for three-month extension of time.

In view thereof, the Notice of Abandonment is hereby vacated and the holding of abandonment is withdrawn.

This application is being directed to GAU 1623 for consideration of the response filed April 12, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions